Citation Nr: 0522821	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to an initial compensable evaluation for 
residuals of right wrist injury on appeal from the original 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2001, the case was remanded to the 
RO for further development.  The case has been returned to 
the Board.

The issue of an increased rating for the right wrist is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's decreased visual acuity is due to hyperopic 
astigmatism.  As refractive error, the change in vision is 
not a disease or injury for which compensation benefits are 
paid.

2.  Congenital Stargardt's is not related to service and has 
not resulted in any visual disability.




CONCLUSION OF LAW

An acquired eye disorder, manifested by Stargardt's and a 
refractive error of the eyes was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303(c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran's claim for compensation for the disability at 
issue was received in June 1997.  The record reflects that 
the veteran and his representative were provided with a copy 
of the February 1998 rating decision; the April 1998 
statement of the case and the supplemental statements of the 
case issued in October 1999, October 2003, and June 2005.  By 
way of these documents, the veteran was informed of the 
requirements for establishing service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in April 2002 and September 2004, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records relevant to the claim, and the 
reports of VA examinations in July 1997, May 1999 and 
September 2003 have been obtained and associated with the 
claims file.  The record also reflects that the veteran was 
afforded an opportunity to testify at a hearing before a RO 
hearing officer in November 1998 .  Neither the veteran nor 
his representative asserts that there is additional evidence 
to be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claims file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Under 38 C.F.R. § 3.303(c) (2004) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

Factual background

In this case, the veteran's service medical records make no 
reference to an eye disorder during his period of active duty 
from May 1977 to May 1997.  A periodic examination in 
February 1993 shows that his uncorrected visual acuity was 
20/20 bilaterally.  His retirement examination in October 
1996 likewise indicated that his uncorrected visual acuity 
was 20/20 bilaterally and the eyes were normal on clinical 
evaluation.  The veteran indicated a history of eye trouble 
on both occasions, however, there was no diagnosis of a eye 
disorder and the examiner did not provide a summary or 
elaboration.  

The veteran presented testimony at a RO hearing in November 
1998 about the onset and severity of his claimed eye 
disorder.  He testified that on occasion his eyelids would 
flutter severely, sometimes up to 30 minutes.  He testified 
that he sought medical treatment for it but was told by his 
doctor at the time that there was no evidence of  any eye 
problem.  He also complained of eyes burning or eye 
irritation.  However, the doctor could find nothing wrong and 
noted that veteran's vision was good.  

On VA examination in May 1999, the veteran's primary 
complaint was of fluttering eyeballs and blurred vision.  He 
also described a mild foreign body sensation associated with 
this.  The symptoms could last from five minutes up to a day.  
The veteran has no history of prescription glasses, ocular 
injury or other significant ocular history.  The veteran 
reported that during service he was prescribed Dilantin for 
seizures.  He was taken off Dilantin because of toxicity.  
The examiner noted that this history was confusing and that 
there were no medical records to go by.  The veteran's visual 
acuities uncorrected were 20/20 bilaterally.  The pupils were 
equal round and reactive to light.  There was no afferent 
pupillary defect or diplopia noted.  Extraocular muscles were 
full and unrestricted with mild end-point nystagmus noted on 
the far right and left horizontal gaze.  Visual fields were 
full bilaterally.  The diagnosis was simple hyperopic 
astigmatism bilaterally with best-corrected acuity of 20/20.  
The examiner opined that the veteran's nystagmus and 
fluttering eyeballs were directly related to the veteran's 
use of Dilantin.  

A private medical opinion dated in March 2000 shows the 
veteran was evaluated for complaints of gradual blurring of 
the visual acuity in both eyes.  On examination uncorrected 
visual acuity was 20/20 in each eye.  The examination was 
otherwise negative with the exception of several discrete 
posterior segment deposits in both eyes.  The deposits did 
not appear active and most likely represented an inherited 
form of retinal degeneration - possibly Stargardt's disease.  

In May 2001 the veteran submitted additional copies of 
service medical records, which show that he was on the drug 
Dilantin most recently in 1992.  It was noted that a 
diagnosis of seizure disorder had not been medically 
established and that the veteran had not had a clear episode 
for two years while on subtherapeutic level of medication.  

The veteran underwent a VA eye examination in September 2003.  
The examiner reviewed the claims folder and noted the 
veteran's history of epilepsy treated with Dilantin.  The 
purpose of the examination was to rule out any complications 
to the eye as a result.  Currently the veteran wore glasses 
but reported that his current vision was clear at distance 
and near and that the glasses were only for reading.  On 
examination corrected visual acute was 20/25 bilaterally.  
There was no diplopia in any field gaze and no visual field 
deficits in any quadrant.  There were a few scattered 
discrete yellow lesions in the arcuate regions of both eyes, 
especially the superior arcuate, consistent with a diagnosis 
of Stargardt's.  The examination was otherwise normal.  The 
examiner opined that the veteran did have the congenital 
condition Stargardt's which at the time of the examination 
was causing no visual disability.  

Analysis

While the evidence establishes the veteran has simple 
hyperopic astigmatism, service connection is not warranted.  
Hyperopia and astigmatism are forms of refractive error.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 
11.07(b) (August 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(2004).  

According to M21-1, defects of form or structure of the eye 
of congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation.  Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Adjudication Procedure Manual M21-1, Part 
VI, 11.07(b).  Also, there is for consideration the effects 
of superimposed disease or injury in determining whether a 
pre-existing entity was aggravated.  VAOPGCPREC 82-90, 
(O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injury to the eyes and no decrease 
in visual acuity during his military service.  Post service 
medical evidence shows his vision was generally stable, with 
correction provided as needed.  In general ocular health had 
been normal with only symptoms involving refractive error.  
As refractive error of the eye may not be considered a 
disease or injury according to VA law, and as there is no 
competent medical evidence of a superimposed disease or 
injury during service that resulted in a decrease in visual 
acuity, there can be no valid claim. 

With regard to the Stargardt's disease, the medical evidence 
establishes that this eye disorder is congenital in nature 
and has not resulted in visual disability.  There is no 
evidence of current chronic disease process, and the veteran 
is not currently being treated for a visual disability 
associated with Stargardt's.  Moreover, the VA examiner in 
2003 concluded that there was no clinical evidence of visual 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 1131 (West 2002); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  Here the medical evidence of record is 
negative for visual disturbances and the veteran's reports of 
eyelid fluttering and burning alone cannot satisfy the 
criteria for a current disability.  

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
a nexus between any eye disability and service, and a layman 
such as the veteran is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his own opinion and theories do not constitute 
competent medical evidence in support of his claim and thus 
carry no probative weight on the critical question in this 
matter of medical causation.  The Board notes that the 
overwhelming medical evidence of record indicates that the 
veteran does not currently have an acquired eye disorder 
related to service.  As such there is no disability to 
service connect.

The Board has also reviewed the May 1999 VA examination 
report that indicated the veteran's nystagmus and fluttering 
eyeballs were directly related to his use of Dilantin during 
service.  However, the Board finds that the VA opinion was 
based on the veteran's self-reported history without a review 
of his claims file, particularly service medical records.  
The examiner did not indicate any source, independent of the 
veteran, regarding his medical history pertaining to his use 
of Dilantin.  This particular medical opinion, in context, is 
merely the recordation of the history as related by the 
veteran, and does not represent a medical conclusion or 
opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, to the extent that this report based findings 
on a recitation by the veteran of his own medical history, 
the information is not probative evidence as to whether an 
eye disability is related to service.

The Board therefore finds that the preponderance of the 
evidence is against the claim for vision loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for an eye disorder is 
denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

In a July 2005 Informal Hearing Presentation the veteran's 
representative appears to have filed a notice of disagreement 
to the RO's June 2005 rating decision, which granted service 
connection for right wrist injury residuals and assigned a 10 
percent evaluation.  See 38 C.F.R. § 20.301 (the notice of 
disagreement may be filed by the appellant, or by his 
representative).  The veteran has not been furnished a 
statement of the case that addresses this issue.  

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West , 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for right wrist injury residuals must be remanded to the RO 
for additional action.

The RO should also furnish the veteran 
with a statement of the case covering the 
issue of entitlement to an initial rating 
in excess of 10 percent for right wrist 
injury residuals.  The RO should assure 
that the veteran is given notice of all 
steps required to appeal this issue, as 
outlined under 38 U.S.C.A. § 7105 (West 
2002).  The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the issue 
should not be returned to the Board.  If 
a substantive appeal is submitted, the RO 
should determine whether all records have 
been obtained, and whether additional 
examination is in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


